DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/02/2021.  These replacement drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In claim 1, the recitation of the inside and outside surfaces as having “the same surface structure” and having “symmetrical inside and outside surface structure” presents new matter. This subject matter was not disclosed in the application as originally filed.  The specification as originally filed discloses that different materials may be provided on the different sides, or different colors (specification as originally filed, pages 5-6; or substitute specification, page 5). The specification also discloses that a patch may be added to the surface of the towel material “on one or both sides” (specification as originally filed, pages 5-6; or substitute specification, page 5). By making the sides out of different materials or providing one side with a patch, the sides are not necessarily of “the same surface structure” or “symmetrical inside and outside surface structure”. The specification does not disclose that the inside and outside surfaces are of the same or symmetrical structure, and actually discloses structure which is different for the inside and outside surfaces (as noted above). Therefore this recitation constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In claims 1-5, the structure of the material, the loop, and the fasteners are not clearly set forth.  
In claim 1, for example, the recitation “In a wearable or unwearable formation of material” does not clearly set forth that which is being claimed; e.g. the claim does not clearly set forth that the device which is being claimed.  The recitation of “one portion” of a fastener is confusing, since it is not clear if this is one half of a fastening pair, or a single fastener. This is interpreted as reciting a single fastener.  “Forming an inside and an outside similarly the same surface structure” is confusing since it is not clear what is being claimed.  The scope of “standard shape” cannot be ascertained. The recitation of the fastening medium being “exchangeable” is confusing. It is not clear with what it is exchanged.  It is unclear with respect to what the surfaces are “symmetrical”. The structure which is being claimed in claim 1 is not clear. 
In claim 3, it is unclear in what manner and to what extent the loop is “identifiable”. The “identifiable structure” which is referred to in the claim is not clear.  
In claims 3-5, the recitation in line 1 of “The loop” renders the claims indefinite since claim 1 appears to recite a “formation of material” and/or a “looped device” and it 
In claim 5, it is unclear how the “fastening medium” is structurally and functionally related to the fastening medium set forth in claim 1. Also, the structure of the fastening medium is not clear in claim 5. Also, “as hook and loops, or snaps” is indefinite since these appear to be exemplary structures and it is unclear how they further limit the claimed device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrell et al (US 7,955,683).
Ferrell et al discloses a device as in claim 1, comprising a device of wearable or unwearable formation of material (device 10; Fig. 1) into a looped device (shown in Fig. 
Regarding claim 2, the device of Ferrell is capable of being used in the recited manner.  That is, the looped device may be attached to another item (for example to a handle as shown in Fig. 6) via the fastening medium (34,42) formed there on or into, and the material wrapped around the item (see Fig. 6), and thru the loop fastened (via 34.42); see Fig. 6 and col. 4, lines 29-37.
Regarding claim 3, Ferrell discloses the structure as well as understood, in that the fastening medium (34,42) “is as the only identifiable means of an identifiable structure, formed of and into the looped device’s material: (see magnetic fastener 34,42, which is the only fastener of the loop device; Figs. 1-2 and 6; col. 4, lines 9-10 and 26-33).
Regarding claim 4, the device of Ferrell is formed to receive an item, or tool, or a user’s human part placed within the shallow closed loop (the device of Ferrell is capable of being used as claimed; see structure shown in Figs. 1-2 and see uses shown in Figs. 5-7; see col. 4, lines 29-37).
Regarding claim 5, Ferrell discloses the structure as well as understood. The looped towel of Ferrell comprises a fastening medium formed there on (magnetic fastener 34/42), being equally capable of being formed having either a fastened permanently closed in a manufacture process, or releasable fastened closed means, as .

Response to Arguments
Applicant’s arguments (filed 04/26/2021) with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
In the claims as currently amended, applicant appears to be claiming that the inside and outside surfaces of the towel have the same structure, being symmetrical to one another.  Applicant argues that this distinguishes from Pluth, which has a pocket on one surface and not on the other.  To the extent that the claims are understood to recite such structure, the claims would distinguish from Pluth, however they are rejected as anticipated by Ferrell. Ferrell discloses a towel which has a single fastener (the magnet fastener 34/42) and has inner and outer surfaces which are structured the same, or are “symmetrical”.  It is noted, however, that these recitations present issues under 112 (a) and (b), as set forth above.
Applicant’s arguments as to Pluth are moot in view of the new grounds of rejection, as necessitated by applicant’s amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the references cited on attached PTO-892 and previous forms PTO-892. These references disclose “looped devices” similar to that claimed, the loop structure being formed by a fastener or stitching which creates a loop out of the fabric material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/AMY VANATTA/Primary Examiner, Art Unit 3732